DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Considering Claim 4:  Claim 4 recites the limitation "the at least one phenolic material" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 previously recited that the composition contains “at least one phenolic material comprising a catechol or a gallic acid”.  The compounds recited in claim 4 do not contain catechol or gallic acid, so it is not clear what the term the at least one phenolic material refers to.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grigsby (WO 2015/092750).
Considering Claim 1: Grigsby teaches an example adhesive prepared by reacting corn meal containing zein (i.e., a plant protein) with mimosa tannin (i.e., a phenolic material) in water.  (Grigsby, ¶ 414, Example 1).  Grigsby teaches the tannin as comprising gallic acid (¶00323).
Grigsby does not teach that the composition has an adhesion value to etched aluminum in the claimed range when the phenolic material is catechol or tannic acid.  However, as Grigsby teaches the phenolic material as being gallic acid, the proviso does not apply.
Considering Claim 2:  Grigsby teaches that the tannin can be methylated (¶00329).
Considering Claim 4:  Grigsby teaches the combination of tannin and tannic acid (¶00118).
Considering Claim 5: Grigsby teaches that the adhesive is produced from 100 g of corn meal containing 70% zein, 20 g of tannin (i.e., a phenolic material), and an additional 100 g of soy flour (identified as soy flour 7B containing about 50% soy protein, see ¶ 415).  (Grigsby, ¶ 414).  
The weight percentage of the tannin (i.e., phenolic material) in the example adhesive is calculated to be about 9% (i.e., 20 ÷ 220).  This value falls within the claimed range of 1-30%. 
As to the claimed content of plant protein, the examiner notes that the present specification describes the term “plant protein” at ¶ 13 as encompassing “ground plant meals or isolated polypeptide compositions.”  Based on this broad definition, the examiner finds that the corn meal and soy flour components of the adhesive of Grigsby fall within the scope of the term “plant protein.”  Accordingly, the weight percentage of plant protein in the example adhesive is calculated to be about 91% (i.e., 200 ÷ 220).  This value falls within the claimed range of 70-99%.
Considering Claim 6: The example adhesive of Grigsby does not contain formaldehyde.  (Grigsby, ¶ 414, Example 1).
Considering Claim 7: Grigsby teaches generally that the adhesive has an internal bond strength of at least about 0.45 MPa and a tensile strength of at least about 2 MPa when tested under certain standards.  (Grigsby, ¶ 103).  Grigsby is silent as to the “adhesion value” tested under the modified ASTM D1002 standard described in the present specification at ¶ 46.  However, the reference teaches a composition containing the claimed components in the claimed amounts prepared by a substantially similar process.  According to the original disclosure, such compositions exhibit adhesion values falling within the claimed range of 2-10 MPa.  Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e. an adhesion value falling within the claimed range, would necessarily flow from a composition containing all of the claimed components in the claimed amounts prepared by a substantially similar process.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).
Considering Claim 8: Grigsby teaches that the adhesive is produced from 100 g of corn meal containing 70% zein, 20 g of tannin (i.e., a phenolic material), and an additional 100 g of soy flour (identified as soy flour 7B containing about 50% soy protein, see ¶ 415).  (Grigsby, ¶ 414).  
Considering Claim 10:  The oxidant is optional in claim 1.  As the claim does not change the optionality, the further limiting of an optional component does not provide patentability to the claim.

Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1, 4-7, and 10 are rejected under 35 U.S.C. § 103 as being unpatentable over US 2010/0258033 (“Yang”) in view of A. Pizzi & A. Stephanou, Fast vs. Slow-Reacting Non-Modified Tannin Extracts for Exterior Particleboard Adhesives, 52 Holz als Roh-und Werkstoff 218 (1994) (“Pizzi”).
Considering Claims 1 and 4: Yang teaches a wood adhesive composition.  (Yang, ¶ 0007; Abstract).  Yang teaches an example composition that is prepared from corn protein powder and catechol in water.  (Id. 7, Table 2, Example 13).  The corn protein powder in the example composition of Yang reads on the plant protein and zein of claims 1, 8, and 11.  The catechol in the example composition of Yang reads on the phenolic material of claims 1-4 and 11.  Yang teaches that it is suitable to use a tannic substance such as tannin or a tannic extract rather than catechol as an aromatic component in the adhesive composition.  (Id. ¶¶ 0022-0023, 0067, 0070-0071).
Claim 1 recites the transitional phrase “consisting essentially of.”  The body of the claim also recites a mixture “consisting essentially of” several components.  For the purposes of searching for and applying prior art under 35 U.S.C. §§ 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.”  MPEP § 2111.03(III); see, e.g., PPG Indus. v. Guardian Indus., 156 F.3d 1351, 48 USPQ2d 1351 (Fed. Cir. 1998).  Because the instant disclosure does not contain such a clear indication, the transitional phrase in claim 1 is interpreted as equivalent to “comprising.”  The “consisting essentially of” language of the claim body is treated in the same way.  In support of this interpretation, the examiner notes that dependent claims 9 and 10 recite that the claimed composition contains an oxidant.  In view of this requirement of dependent claims 9 and 10, the broadest reasonable interpretation of claim 1 is that the scope of the “consisting essentially” of language is broad enough to encompass an oxidant additive in addition to the component expressly recited by claim 1.  This interpretation supports the examiner’s finding that the phrase “consisting essentially of” should be interpreted as equivalent to “comprising.”
Yang is silent as to the pH at which the adhesive composition is prepared.  However, Pizzi teaches that in a wood adhesive prepared with a tannin extract, the reactivity of the adhesive can be controlled by adjusting the pH of the mixture.  (Pizzi, 218, first column, first paragraph).  Pizzi teaches that the gel time and the pot life of the adhesive are affected by varying the pH of the mixture from pH 4.5 to pH 10.  (Id. 219, second column; 220, Fig. 1 and Fig. 2; 221, first column).  Pizzi teaches numerous examples of pH values that fall within the pH range of claim 1 (e.g., pH 7.0, 7.5, and 8.0).  (Id.).  In view of Yang’s teaching that it is suitable to use tannin or tannic extracts (which are taught by Pizzi), one of ordinary skill would reasonably expect that the effect of pH on gel time and pot life would also be observed with the adhesive of Yang.  In view of the teachings of Pizzi, a person having ordinary skill in the art at the effective filing date of the claimed invention would have had a reasonable expectation that the pH of the reaction mixture used to produce the adhesive of Yang would be a result effective variable controlling the pot life and gel time of the adhesive.  Yang and Pizzi are analogous art because they are directed to the same field of endeavor as the claimed invention, namely protein-based adhesives.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see MPEP § 2144.05(II).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the pH of the wood adhesive composition of Yang through routine experimentation, and the motivation to have done so would have been, as Pizzi suggests, to achieves a desirably low gel time while still achieving sufficient pot life.  (Pizzi, 219, second column; 220, Fig. 1 and Fig. 2; 221, first column).
The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  The original specification teaches that the claimed adhesion value is the result of the use of the claimed zein and catechol at the claimed pH (Table 1).  The reference(s) teaches all of the claimed ingredients, with Pizzi teaching the pH of 7-8.  Therefore, the claimed effects and physical properties, i.e. the adhesion value to etched aluminum would implicitly be achieved by a composition with all the claimed ingredients at a pH of 7-8.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
Considering Claim 5: Yang teaches broad ranges for the amounts of “proteinaceous material” (corresponding to plant protein of claim 5) and “aromatic compound” (corresponding to phenolic material of claim 5).  (Yang, ¶¶ 0009-0019).  The ranges taught by Yang for these two components appear to substantially overlap with the broad ranges recited by claim 5.
Considering Claim 6: The example adhesive composition of Yang does not contain formaldehyde.  (Yang, 7, Table 2, Example 13).
Considering Claim 7: Yang is silent as to the adhesion value of the example wood adhesive composition.  Accordingly, the examiner recognizes that not all of the claimed effects or physical properties are positively stated by the references.  However, the references teach a composition containing the claimed components in the claimed amounts prepared by a substantially similar process.  According to the original disclosure, the property of claim 7 is achieved by combining the components recited by the claims to produce an adhesive under the claimed conditions.  Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e. an adhesion value of 2-10 MPa, would necessarily flow from a composition containing all of the claimed components in the claimed amounts prepared by a substantially similar process.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).
Considering Claim 10: Yang teaches that the adhesive composition may contain a preservative that is potassium permanganate or hydrogen peroxide.  (Yang, ¶ 0049).  Yang further teaches that the adhesive composition may contain a curing agent that is ferric nitrate or potassium dichromate.  (Id. ¶ 0048).  The potassium permanganate, hydrogen peroxide, ferric nitrate, and potassium dichromate taught by Yang read on the oxidizing agent of claim 10.

Response to Arguments
Applicant's arguments filed August 10, 2022 have been fully considered but they are not persuasive, because:
The applicant’s argument that Grigsby does not teach the newly added limitations is not persuasive.  Grigsby teaches an example adhesive prepared by reacting corn meal containing zein (i.e., a plant protein) with mimosa tannin (i.e., a phenolic material) in water.  (Grigsby, ¶ 414, Example 1).  Grigsby teaches the tannin as comprising gallic acid (¶00323).
Grigsby does not teach that the composition has an adhesion value to etched aluminum in the claimed range when the phenolic material is catechol or tannic acid.  However, as Grigsby teaches the phenolic material as being gallic acid, the proviso does not apply.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LIAM J HEINCER/Primary Examiner, Art Unit 1767